OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, with costs, and complaint reinstated. In light of defendant’s concession that paragraph 7 of the commission agreement was incorporated at its insistence, it was error for the Appellate Division to construe it strictly against the plaintiff. There are, therefore, triable issues of fact.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons.